OPINION — AG — **** PROSPECTIVE VOTER NOT REQUIRED TO MEET CERTAIN RESIDENCY REQUIREMENTS **** THE DURATIONAL RESIDENCY REQUIREMENTS OF SIX (6) MONTHS IN THE STATE, TWO (2) IN THE COUNTY AND TWENTY (20) DAYS IN THE PRECINCT, WHICH ARE FOUND IN ARTICLE III, SECTION 1 OF THE OKLAHOMA CONSTITUTION ARE IN VIOLATION OF THE FOURTEENTH AMENDMENT OF THE UNITED STATES CONSTITUTION UNDER THE UNITED STATES SUPREME COURT DECISION OF "DUNN V. BLUMSTEIN, NO. 7-13", DECIDED MARCH 21, 1972  A PROSPECTIVE VOTER WHO IS A BONA FIDE RESIDENT OF OKLAHOMA IS ELIGIBLE TO REGISTER IF HE COMPLIES WITH ALL OTHER ASPECTS OF ARTICLE III, SECTION 1 OF THE OKLAHOMA CONSTITUTION. (PAUL C. DUNCAN)